Case 5:21-mj-00030-DUTY Document 14 Filed 01/28/21 CLERK,
                                                     Page   FILED
                                                             1 of 1 Page ID #:29
                                                          U.S. DISTRICT COURT




                                                       1/28/2021
                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                 -.
                                                      BY: ___________________ DEPUTY
